PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,844,063
Issue Date: 2014 Sep 30
Application No. 13/710,512
Filing or 371(c) Date: 11 Dec 2012
Attorney Docket No. 106250 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.378(b), filed April 14, 2022 , to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by October 1, 2018. However, since petitioner has demonstrated to the satisfaction of the Director that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

Petitioner has provided an adequate explanation that the delay was unintentional due to patentee’s lack of awareness of the requirement to timely pay maintenance fee, and patentee diligently filed the petition after learning that the maintenance fee payment was delayed.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Petitioner is reminded that the window for payment of the 7 ½ year maintenance fee opened September 30, 2021. The 7 ½ year maintenance fee was due with a surcharge on March 31, 2022. The last day to pay the 7 ½ year maintenance fee with a surcharge is September 30, 2022. If the 7 ½ year maintenance fee is not paid, with the surcharge for late payment within 6 months, on or before than September 30, 2022, the patent will become expired for failure to timely submit the 7 ½ maintenance fee. A petition under 37 CFR 1.378(c) and petition fee would be required as a condition of accepting a delayed maintenance fee payment.

Telephone inquiries should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET